 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Commercial and Industrial Life Insurance Company is an employer withinthe meaning of Section2(2) of the Act,and is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2. StationaryEngineers LocalUnion No. 707, International Union of OperatingEngineers,AFL-C10,isa labor organization within.the meaning of Section 2(5)of the Act.3.The following unit of the Respondent'semployees is appropriate for thepurposes of collective bargaining within the meaning of Section9(b) of the Act:All operating and maintenance engineers,including the chief engineer andapprentice engineer,employed by the Respondent at its Houston,Texas, officebuilding, but excluding all other employees and all supervisors as defined inthe Act.4.On December 1, 1959, and at all times thereafter,the Charging Party was,and now is,the representative of a majority of the Respondent's employees in theappropriate unit described above for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on February 10, 1960, and thereafter,to bargaincollectively withthe Charging Party as the exclusive representative of all its employees in the above-described appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practiceswithinthe meaning of Section8(a)(5) and (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor-ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with Stationary Engineers LocalUnion No. 707, International Union of Operating Engineers, AFL-CIO, as theexclusive bargaining representative of all our employees in the appropriate unitdescribed below with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an agreement is reached,embody such understanding in a signed contract.The appropriate unit is:All operating and maintenance engineers, including the chief engineerand apprentice engineer, employed at our Houston, Texas, office building,but excluding all other employees and all supervisors as defined in the Act.COMMERCIAL AND INDUSTRIALLIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Local Union 522, Lumber Drivers,Warehousemen and Handlers,InternationalBrotherhoodof Teamsters,Chauffeurs,Ware-housemen and Helpersof AmericaandRepublicWire Corpo-ration.Case No. P2-CC-87. October 17, 1960DECISION AND ORDERUpon charges filed on April 25, 1960, by Republic Wire Corpora-tion, herein called Republic, the General Counsel for the National129 NLRB No. 45. LOCAL 522, LUMBER DRIVERS, WAREHOUSEMEN, ETC.377Labor Relations Board, herein respectively called the General Counseland the Board, by the Regional Director for the Twenty-secondRegion, issued a complaint dated May 6, 1960, against Local Union522,Lumber Drivers, Warehousemen and Handlers, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, herein called Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (b) (4) (i) and (ii) (B) andSection 2(6) and (7) of the National Labor Relations Act, hereincalled the Act.Copies of the charges, complaint, and notice of hear-ing were duly served upon the parties.On May 27, 1960, Respondent filed an answer to the complaintwherein it admitted all the allegations of the complaint.'On June 8, 1960, Respondent and the General Counsel executed amotion to transfer proceeding to the Board, which was filed with theBoard.This motion contained a stipulation that, in the event theBoard granted said motion, the charge, complaint and notice of hear-ing, answer, order postponing hearing in the instant case and theBoard's Decision and Order in Local Union 522, Lumber Drivers,Warehousemen and Handlers, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(MackLumber Company),126NLRB 297, including the entire recordtherein, should constitute the entire record in this matter upon whichthe Board should make findings of fact and conclusions of law. Theparties further stipulated that they waived hearing and oral argu-ment before a Trial Examiner, the making of findings of fact and con-clusions of law by a Trial Examiner, the issuance of an IntermediateReport and recommended order by a Trial Examiner, and oral argu-ment before the Board.The parties further agreed that the com-plaint and the Respondent's answer shall constitute a stipulation ofthe facts in this matter upon which the Board may make findings offact and conclusions of law.On June 15,1960, the Board approved the aforesaid stipulation andmade it part of the record herein, and transferred the proceeding to,and continued it before, the Board for the purpose of making findingsof fact, conclusions of law, and the issuance of a Decision and Order.Subsequently, the General Counsel and the Respondent filed briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Fanning].While Respondent admitted, for the purpose of this proceeding,the alleged violationsof the amended Act, it refused to enter into a settlement stipulation because of its dis-agreement with the scope of the remedial order requested by the General Counsel. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the aforesaid stipulation and the entire record inthe case, including the briefs filed by the parties, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESRepublic Wire Corporation, a New Jersey Corporation, is engagedin the manufacture, sale, and distribution of steel, wire, nails, andrelated products in Carteret, New Jersey.During the year endingMarch 31, 1960, it manufactured, sold, and distributed at its Carteretplant, products valued at in excess of $1,000,000 of which productsvalued at in excess of $1,000,000 were shipped from said plant in inter-state commerce directly to States of the United States other than theState of New Jersey.Kagen-Dixon Wire Corporation, herein called Kagen, is engaged atPort Reading, New Jersey, in the manufacture and sale of wire prod-ucts.Kagen annually ships products valued at in excess of $50,000directly to points outside the State of New Jersey.NationalWire Products Company, herein called National, is en-gaged, in the Borough of the Bronx, New York City, in the manufac-ture and sale of wire products.National annually purchases productsat in excess of $50,000 from points outside of the State of New York.We find that Republic, Kagen, and National are employers engagedin commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and we find, that theRespondent is a labor organization within the meaning of Section2 (5) of the Act.III. THE UNFAIR LABOR PRACTICESThe essential and uncontroverted facts in this case, as established bythe complaint and the answer and the record as a whole are as follows:Kagen does business with National, a customer of Republic.Andrew Peterson, an independent trucking contractor, pursuant toagreements between and among Peterson, Capra Brothers, Inc., acorporation engaged in the trucking business, and Republic, in thecourse and conduct of its business picks up and delivers goods, articles,materials, and merchandise which are sold to Republic, and makesup and delivers goods, articles, materials, and merchandise which aremanufactured and sold by Republic.The complaint alleges, the Respondent admits, and we hereby findthat from on or about March 29, 1960, Respondent by its officers,agents, and representatives, including its president, Richard Brown,and its vice president, Nunzio Provenzano, has engaged in and is en- LOCAL 522, LUMBER DRIVERS, WAREHOUSEMEN, ETC.379gaging in, and by picketing, requests, appeals, orders, instructions,and other means has induced and encouraged, and is inducing and en-couraging, individuals employed by Kagen and National, and otherpersons, now unknown, engaged in commerce or in an industry affect-ing commerce, to engage in, a strike or a refusal in the course of theiremployment to use, manufacture, process, transport or otherwisehandle or work on any goods, articles, materials, or commodities orto perform services for their respective employers.The complaint further alleges, the Respondent admits, and wehereby find that on or about April 11, 1960, and on various dates dur-ing April 1960, Respondent by its officers, agents, and representatives,including Richard Brown and Nunzio Provenzano, threatened, co-erced, and restrained, and is threatening, coercing, and restrainingKagen and Peterson and other persons, now unknown, engaged incommerce or in an industry affecting commerce.The complaint further alleges, Respondent admits and we herebyfind that the Respondent engaged in the aforementioned activitieswith an object thereof being (a) to force, and coerce Kagen, National,Peterson, and other persons, now unknown, engaged in commerce orin an industry affecting commerce to cease using, selling, handling,transporting, or otherwise dealing in the products of, and to ceasedoing business with Republic; and (b) to force and coerce Republicto recognize and bargain with the Respondent as the representative ofthe employees of Republic although Respondent has not been certifiedas the representative of such employees in accordance with the provi-sions of Section 9 of the Act.The complaint finally alleges, and Respondent's answer admits thatby all the aforementioned acts committed for the aforementioned ob-jects, occurring in connection with the operations of Republic, Kagen,National, and Peterson, the respondent did engage in and is nowengaging in unfair labor practices within the meaning of Section8(b) (4) (i) and (ii) (B) and Section 2(6) and (7) of the Act.On the basis of our aforementioned findings of fact we find that theRespondent by the acts and for the objectives, heretofore described,has violated and is violating Section 8(b) (4) (i) and (ii) (B) andSection 2 (6) and (7) of the Act as amended.CONCLUSIONS OF LAW1.Republic, Kagen, and National are employers within the mean-ing of Section 2 (2) of the Act.2.The Respondent is a labor organization within the meaning ofSection 2 (5) of the Act.3.By inducing and encouraging individuals employed by Kagen,National, and other persons, now unknown, engaged in commerce orin an industry affecting commerce to engage in a strike or refusal in 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe course of their employment to perform services and by threaten-ing, coercing, or restraining Kagen, Peterson, and other persons, nowunknown, engaged in commerce or in an industry affecting commercewith the object of forcing or requiring Kagen, National, Peterson, andother persons, now unknown, engaged in commerce or in an industryaffecting commerce to cease doing business with Republic, and/or re-quiring Republic to recognize and bargain with the Respondent, inthe absence of a certification as bargaining representative of the em-ployees of Republic, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (4) (i)and (ii) (B) of the Act.4.The aforesaid unfair labor practices having occurred in connec-tion with the operations of Republic, Kagen, and National, as set forthabove, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and substantially affect com-merce within the meaning of Section 2(6) and (7) of the Act.IV. THE REMEDYAs we have found that the Respondent has engaged in and is engag-ing in unfair labor practices in violation of Section 8 (b) (4) (i) and(ii) (B) of the Act, we shall order that it cease and desist therefromand take certain affirmative action to remedy the unfair labor prac-tices and otherwise effectuate the policies of the Act.The scope of our remedial order is the only contested issue in thiscase.The General Counsel urges the issuance of a "broad" cease anddesist order, i.e., one that covers the Respondent's future conduct withrespect to "any other employer over whom the Board would assertjurisdiction."The General Counsel argues that such broad order iswarranted because other employers and persons in addition to Repub-lic, namely National, Kagen, Peterson and persons unknown engagedin commerce or in an industry affecting commerce are involved in theinstant violation, and also because the Respondent has previously com-mitted similar violations of Section 8(b) (4) (A) and (B) of the Actprior to the 1959 amendments. The Respondent in reliance on the de-cision of the United States Supreme Court inCommunications Work-ers of America v. N.L.R.R.2contends that a broad cease and desistorder is inappropriate and that its prior violations of Section 8 (b) (4)(A) and (B) must be disregarded for the purposes herein becausethey occurred prior to the Landrum.-Griffin amendments 3 to the Na-tional Labor Relations Act.The Respondent admitted, and we have found that the Respondentinduced and encouraged not only individuals employed by Kagen,National, and Peterson to engage in strikes or refusals in the courses362 U S. 4792 Public Law 86-257, 73 Stat.519, 29 USCA141, 159. LOCAL 522, LUMBER DRIVERS, WAREHOUSEMEN, ETC.381of their employment to perform services for their respective employersbut also individuals employed by other persons, now unknown, en-gaged in commerce or in an industry affecting commerce. This admis-sion and finding was without limitation as to geographical locationor jurisdictional area of the Respondent. In these circumstances webelieve that an order protecting not only Kagen, National, and Peter-son, but othersecondaryemployers as well, is justified and necessaryto effectuate the policies of the Act.We do not agree with the Respondent that the United StatesSupreme Court's decision in theCommunication Workerscase un-conditionally enjoins the Board from extending the coverage of itsremedial order to any otherprimaryemployer except the one directlyinvolved in a Board proceeding.Rather, we construe that decisionto permit the Board to extend its protection to other employers ifthere is justification or necessity therefor.We find such justificationand necessity here because the record shows that the Respondent haspreviously committed violations of Section 8(b) (4) (A) and (B) ofthe Act by engaging in secondary boycott activities against anotheremployer within the Respondent's territorial jurisdiction in the Stateof New Jersey and that employer's suppliers.4 In the case involvingthat employer, the Board's Decision and Order issued in January of1960, after the enactment of the Landrum-Griffin amendments of 1959.In disregard of the Board's order and while its enforcement was pend-ing, the Respondent, hardly 2 months thereafter, engaged in the instantviolations, showing a pattern of conduct contemptuous of the Act.The distinction which the Respondent tries to draw between thelanguage of the Act before the Landrum-Griffin amendments, andafter, with respect to the application of the amended Act to "indi-viduals rather than employees" and to "refusal" rather than "concertedrefusal" do not appear to us pertinent herein. In both theMachcaseand the instant case employees were induced by the Respondent Unionto strike and to refuse to work, and there was no question in eithercase as to individuals other than employees being induced to a refusalother than a concerted refusal.Nevertheless, in the Order which weshall issue herein we shall use the somewhat broader language of theamended Act, as it is our customary procedure to apply the languageof the Act as written at the time of issuance of the Order.In a recent case,5 decided by the Third Circuit Court of Appeals onJuly 11, 1960, after the Supereme Court decision in theCommunica-tionWorkers,the court in a situation very similar to the one hereinsaid as-4Mach Lumber Company, supra5N L R B v Brewery and Beer Distributor Drivers, Helpers and Platform Men, Local830, International Brotherhood of Teamsters, Chauffeurs. Warehousemen and Helpers ofAmerica (Delaware Valley Beer Distributors Assn ),281 F 2d 319. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDThe attack here upon the inclusion of persons other than the par-ticular primary and secondary employers named in the order isnot well taken.From the very pattern shown in the testimonybefore the Board the danger of the occurrence of the prohibitedconduct is much wider than inducements confined to employeesof the specifically mentioned secondary employers. In the samerespect, the danger goes beyond action directed against the spe-cifically named primary employers.Therefore, the widening ofthe prohibition beyond those named is not objectionable.We believe that the above language is applicable herein.We shallthereforeissue a ceaseand desist order applying to other primaryemployersas wellas Republic, but limiting the scope to employerswithin the jurisdictional area of the Respondent in the State of NewJersey wherein the instant violation and the violation of theMachLumber Companycase occurred so as to meet any objection that anyorder would apply to "any other employer in the United States or toany other place where the Board's writ may run."'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Union, LocalUnion 522, Lumber Drivers, Warehousemen and Handlers, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, its officers, representatives, agents, successors,and assigns, shall :1.Cease and desist from :(a)Engaging in, or inducing or encouraging any individual em-ployed by Kagen-Dixon Wire Corporation, National Wire ProductsCompany or by any other person engaged in commerce or in an in-dustry affecting commerce to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or com-modities or to perform any services where an object thereof is to forceor require Kagen-Dixon Wire Corporation, National Wire ProductsCompany or any other person engaged in commerce or in an industryaffecting commerce to cease using, selling, handling, transporting, orotherwise dealing in the products of Republic Wire Corporation orof any other employer within the territorial jurisdiction in the State"Ibid.As the General Counsel requested an order protecting primary employers "overwhom the Board would assert jurisdiction,"and as the parties have not litigated exten-sion of the order beyond this scope,we shall accept this limitation for the purposes of theinstant case only.This is without prejudice to future consideration of the applicabilityof our orders to primary employers not themselves engaged in commerce,if secondaryemployers are within the Board's jurisdiction. LOCAL 522, LUMBER DRIVERS, WAREHOUSEMEN, ETC.383of New Jersey of the Respondent, Local 522, Lumber Drivers, Ware-housemen and Handlers, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, over whom theNational Labor Relations Board would assert jurisdiction, or to ceasedoing business with Republic Wire Corporation or with any otheremployer within the Respondent's territorial jurisdiction in the Stateof New Jersey, over whom the Board would assert jursdiction, or toforce or to require Republic Wire Corporation or any other employerwithin the Respondent's territorial jurisdiction in the State of NewJersey over whom the Board would assert jurisdiction, to recognizeor bargain with the Respondent as the collective-bargaining repre-sentative of its employees, unless Respondent has been certified as therepresentative of such employees under the provisions of Section 9of the National Labor Relations Act.(b)Threatening, coercing, or restraining Kagen-Dixon Wire Cor-poration, Andrew Peterson, or any other person engaged in commerceor in an industry affecting commerce where an object thereof is toforce or to require Kagen-Dixon Wire Corporation, Andrew Peterson,or any other person engaged in commerce or in an industry affectingcommerce to cease using, selling, handling, transporting, or otherwisedealing in the products of Republic Wire Corporation, or of anyother employer within the Respondent's territorial jurisdiction in theState of New Jersey over whom the National Labor Relations Boardwould assert jurisdiction, or to cease doing business with the RepublicWire Corporation or with any other employer within the Respond-ent's territorial jurisdiction in the State of New Jersey over whomthe Board would assert jurisdiction, or to force or to require RepublicWire Corporation or any other employer within the Respondent'sterritorial jurisdiction in the State of New Jersey over whom theBoard would assert jurisdiction, to recognize or bargain with the Re-spondent as the collective-bargaining representative of its employeesunless the Respondent has been certified as the representative of suchemployees under the provisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent's business offices,meeting halls, and all places where notices to members are customarilyposted, copies of the notice attached hereto marked "Appendix."'Copies of said notice, to be furnished by the Regional Director forthe Twenty-second Region, shall, after being duly signed by the Re-spondent's authorized representative, be posted by Respondent im-mediately upon receipt thereof and be maintained by it for 60 con-7 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 384DECISIONSOF NATIONALLABOR RELATIONS BOARDsecutive days thereafter.Reasonable steps shall be taken to insurethat such notices are not altered, defaced, or covered by any othermaterial.(b)Sign and mail sufficient copies of said notice to the RegionalDirector for the Twenty-second Region for posting, Republic WireCorporation, Kagen-Dixon Wire Corporation, National Wire Prod-ucts Company and Andrew Peterson willing, at all locations wherenotices to their respective employees are customarily posted.(c)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to complyherewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION 522, LUMBER DRIVERS, WARE-HOUSEMEN AND HANDLERS, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA; TOALL INDIVIDUALS EMPLOYED BY REPUBLIC WIRE CORPORATION; NA-TIONAL WIRE PRODUCTS COMPANY;KAGEN-DIxON WIRE CORPORATIONAND ANDREW PETERSON; AND TO ALL EMPLOYEES OF OTHER EM-PLOYERSWHO ARE REPRESENTED BY USPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage any individualemployed by Kagen-Dixon Wire Corporation, National WireProducts Company or any other person engaged in commerce orin an industry affecting commerce to engage in a strike or a re-fusal in the course of his employment to use, manufacture, process,transport or otherwise handle or work on any goods, articles, ma-terials or commodities or to perform any services where an objectthereof is to force or require Kagen-Dixon Wire Corporation,NationalWire Products Company or any other person engagedin commerce or in an industry affecting commerce to cease using,selling, handling, transporting, or otherwise dealing in the prod-ucts of Republic Wire Corporation or of any other employerwithin our territorial jurisdiction in the State of New Jerseyover whom the National Labor Relations Board would assertjurisdiction, or to cease doing business with Republic Wire Cor-poration or with any other employer within our territorial juris-diction in the State of New Jersey over whom the Board wouldassert jurisdiction, or to force or require Republic Wire Cor-poration or any other employer within our territorial jurisdictionin the State of New Jersey over whom the Board would assertjurisdiction to recognize or bargain with us as the collective bar- EDWARDS TRUCKING COMPANY385gaining representative of its employees, unless we have beencertified as the representative of such employees under the pro-visions of Section 9 of the National Labor Relations Act.WE WILL NOT threaten, coerce, or restrain Kagen-Dixon WireCorporation, Andrew Peterson or any other person engaged incommerce or in an industry affecting commerce where an objectthereof is to force or require Kagen-Dixon Wire Corporation,Andrew Peterson or any other person engaged in commerce orin an industry affecting commerce to cease using, selling, han-dling, transporting, or otherwise dealing in the products of Re-publicWire Corporation or of any other employer within ourterritorial jurisdiction in the State of New Jersey over whom theNational Labor Relations Board would assert jurisdiction, or tocease doing business with Republic Wire Corporation or with anyother employer within our territorial jurisdiction in the Stateof New Jersey over whom the Board would assert jurisdiction, orto force or require Republic Wire Corporation or any other em-ployer within our jurisdiction in the State of New Jersey overwhom the Board would assert jurisdiction to recognize or bargainwith us as the collective-bargaining representative of its em-ployees unless we have been certified as the representative of suchemployees under the provisions of Section 9 of the Act.LOCALUNION 522, LUMBER DRIVERS,WAREHOUSEMEN AND HANDLERS, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,Labor Organization,.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.R. E. Edwards d/b/a EdwardsTruckingCompanyandTeam-sters,Chauffeurs,Warehousemen and Helpers,Local UnionNo. 991.Case No. 15-CA-1562.October 18, 1960DECISION AND ORDEROn April 15, 1960, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above entitled-proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that he cease and desist therefrom and take certain afIirma-129 NLRB No. 47.586439-61-vol. 12 9-2 6